DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                        Patent
                (US 10,896,680 B2)
             Instant Application
                  (16/399,814)
1. A headphone having a system for operating the headphone, comprising: 

       a primary processor configured to control the headphone; 

       a microphone configured to receive an input;

        at least one cup portion having a speaker configured to provide audio output from the primary processor to a user's ear;
        a support member coupled with each cup portion and configured to cling to a user's head to maintain a position of the at least one cup portion in close proximity to the user's ear;

       a listening sub-system coupled with the microphone and configured to convert the input into an output signal; and
         a neural net processor configured to receive the output signal from the listening subsystem and determine whether to generate a wake signal based on the received output signal.

            a housing;
            a primary processor within the housing and configured to control the personal interactive speaker device;
           an input device configured to receive an input;











       a listening sub-system within the housing and coupled with the input device and configured to convert the input into an output signal; and
           a neural net processor within the housing and configured to receive the output signal from the listening sub-system and determine whether to generate a wake signal based on the received output signal


       a graph memory configured to store at least one computational flow; 


        a plurality of hardware accelerators configured to perform operations on the at least one computational flow stored in the graph memory; 

            a memory arbiter configured to provide a direct interface between the graph memory and the plurality of hardware accelerators; and

a neural net processor configured to receive an output signal from a listening subsystem of the headphone and determine whether to generate a wake signal based on the received output signal.
19.      A neural net sub-system of a personal interactive speaker device, comprising:
          a graph memory within a housing of the personal interactive speaker device and configured to store at least one computational flow;
         a plurality of hardware accelerators within the housing and configured to perform operations on the at least one computational flow stored in the graph memory; and
         a memory arbiter within the housing and configured to provide a direct interface between the graph memory and the plurality of hardware accelerators.


        Claims 1-20 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of Patent No. US 10,896,680 B2. Although the conflicting claims are not identical (see Table above), they are not patentably distinct from each other because the reference Tran (US PGPUB 2002/0116196 A1) discloses missing features “a housing” (Tran, fig. 6; fig. 8), “a primary processor within the housing and configured to control the personal interactive speaker device” (Tran, fig. 6, element 14; para. [0049]; para. [0061]) as well as “a graph memory within a housing of the personal interactive speaker device” (Tran, fig. 6). Furthermore, Barham (US PGPUB 2017/0124451 A1) discloses “a plurality of hardware accelerators within the housing” (para. [0002]; para. [0020]-[0021]; para. [0033]-[0036]; para. [0076]). It would have been obvious to use the missing features of the instant application, as taught by Tran and Barham for all the reasons described by Tran and Barham above such as minimizing power consumption in portable devices (Tran, para. [0052; para. [0175]) and reducing the overall time required to perform operations of the neural network (Barham, para. [0010])

                     Patent
               (US 10,867,605 B2)
            Instant Application
                  (16/399,814)
1. An earbud having a system for operating the earbud, comprising: 



      a microphone configured to receive an input;

           a casing having a speaker configured to provide audio output from the primary processor to a user's ear, the casing being configured to maintain a position in a user's ear canal to maintain a position of the speaker within the user's ear;
         an always-on listening sub-system coupled with the microphone and configured to convert the input into an output signal; and
        a neural net processor configured to receive the output signal from the listening subsystem and determine whether to generate a wake signal based on the received output signal.

            a housing;
personal interactive speaker device;
           an input device configured to receive an input;
           







        a listening sub-system within the housing and coupled with the input device and configured to convert the input into an output signal; and
           a neural net processor within the housing and configured to receive the output signal from the listening sub-system and determine whether to generate a wake signal based on the received output signal

       an input coupled to an always-on listening sub-system, the always-on listening sub system coupled with a microphone and configured to convert an input received by the microphone into an output signal and to send the output signal to the input of the neural net sub system;
          a graph memory configured to store at least one computational flow; 


        a plurality of hardware accelerators configured to perform operations on the at least one computational flow stored in the graph memory; 

           a memory arbiter configured to provide a direct interface between the graph memory and the plurality of hardware accelerators; and

an interface to a main system processor of the earbud, the neural net sub-system configured to send a wake signal to the primary processor based on the output signal received from the always-on listening sub-system.

        






      a graph memory within a housing of the personal interactive speaker device and configured to store at least one computational flow;
         a plurality of hardware accelerators within the housing and configured to perform operations on the at least one computational flow stored in the graph memory; and
         a memory arbiter within the housing and configured to provide a direct interface between the graph memory and the plurality of hardware accelerators.


             Claims 1-20 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of Patent No. US 10,867,605 B2. Although the conflicting claims are not identical (see Table above), they are not patentably distinct from each other because the reference Tran (US PGPUB 2002/0116196 A1) discloses missing features “a housing” (Tran, fig. 6; fig. 8), “a primary processor within the housing and configured to control the personal interactive speaker device” (Tran, fig. 6, element 14; para. [0049]; para. [0061]) as well as “a graph memory within a housing of the personal interactive speaker device” (Tran, fig. 6). Furthermore, Barham (US PGPUB 2017/0124451 A1) discloses “a plurality of hardware accelerators within the housing” (para. [0002]; para. [0020]-[0021]; para. [0033]-[0036]; para. [0076]). It would have been obvious to use the missing features of the instant application, as taught by Tran and Barham for all the reasons described by Tran and Barham above such as minimizing power consumption in portable devices (Tran, para. [0052; para. [0175]) and reducing the overall time required to perform operations of the neural network (Barham, para. [0010]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.        Claims 1-3, 10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran US PGPUB 2002/0116196 A1 (“Tran”)
Per Claim 1, Tran discloses a personal interactive speaker device, comprising: 
            a housing (fig. 6; fig. 14; fig. 15; For portable applications, in addition to using low power devices…, para. [0043]-[0045]; para. [0071]);
            a primary processor within the housing and configured to control the personal interactive speaker device (fig. 6, element 14; para. [0049]; para. [0061]);
           an input device configured to receive an input (fig. 6, element 10; para. [0046]);
           a listening sub-system within the housing and coupled with the input device and configured to convert the input into an output signal (fig. 6, element 12); and
           a neural net processor within the housing and configured to receive the output signal from the listening sub-system and determine whether to generate a wake signal based on the received output signal (fig. 6, element 36; a neural network 36 is connected to the ADC 12, the wake-up logic 24 and the CPU 14.  When the wake-up logic 24 detects speech being directed to the microphone 10, the wake-up logic 24 wakes up the ADC 12 to acquire sound data…, para. [0049]).
          Per Claim 2, Tran discloses the personal interactive speaker device of claim 1 wherein the primary processor is operable in a low-power state and the neural net processor is further configured to send the wake signal to the primary processor to cause the primary processor to come out of the low-power state (para. [0049]).
         Per Claim 3, Tran discloses the personal interactive speaker device of claim 1 wherein the neural net processor includes a neural net sub-system including a graph memory configured to store at least one computational flow (fig. 6; para. [0050]-[0052]).
         Per Claim 10, Tran discloses the personal interactive speaker device of claim 1 wherein the listening sub-system includes an Analog to Digital Converter, the input 
        Per Claim 14, Tran discloses a method for operating a personal interactive speaker device, comprising:
           receiving an input from an input device (fig. 6; fig. 14; fig. 15; para. [0043]-[0045]; para. [0071]);
           converting the input into an output signal by a listening sub-system within a housing of the personal interactive speaker device and coupled with the input device (fig. 6, element 12);
           determining by a neural net processor within the housing whether to generate a wake signal based on the output signal (para. [0049]); and
           generating the wake signal by the neural net processor responsive to a determination that the wake signal should be generated (fig. 6, element 36; a neural network 36 is connected to the ADC 12, the wake-up logic 24 and the CPU 14.  When the wake-up logic 24 detects speech being directed to the microphone 10, the wake-up logic 24 wakes up the ADC 12 to acquire sound data…, para. [0049]).
         Per Claim 15, Tran discloses the method of claim 14 further comprising sending the wake signal to a primary processor within the housing to cause the primary processor to come out of a low-power state (para. [0049]).
        Per Claim 16, Tran discloses the method of claim 14 further comprising storing at least one computational flow by a graph memory of a neural net sub-system (fig. 6; para. [0050]-[0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 4-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Barham et al US PGPUB 2017/0124451 A1 (“Barham” – IDS, 8/21/2020)
Per Claim 4, Tran discloses the personal interactive speaker device of claim 3 
             Tran does not explicitly disclose wherein the graph memory is dynamically configurable and re-configurable
              However, this feature is taught by Barham (para. [0002]; para. [0020]; the operations represented by the computational graph may be operations necessary for the neural network to compute an inference, i.e., to process an input through the layers of the neural network…, para. [0021]; para. [0063]-[0071])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Barham with the device of Tran in arriving at “wherein the graph memory is dynamically configurable and re-configurable” because such combination would have resulted in reducing the overall time required to perform operations of the neural network (Barham, para. [0010])
          Per Claim 5, Tran discloses the personal interactive speaker device of claim 3 
               Tran does not explicitly disclose wherein the neural net sub-system further includes a plurality of hardware accelerators configured to perform operations on the at least one computational flow stored in the graph memory
              However, this feature is taught by Barham (para. [0002]; para. [0020]-[0021]; para. [0033]-[0036])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Barham with the device of Tran in arriving at “wherein the neural net sub-system further includes a plurality of hardware accelerators configured to perform operations on the at least one computational flow stored in the graph memory” because such combination would have resulted in 
          Per Claim 6, Tran in view of Barham discloses the personal interactive speaker device of claim 5 
              Barham discloses wherein the operations include either or both matrix multiplication and Fast Fourier Transforms (para. [0022]).
          Per Claim 7, Tran in view of Barham discloses the personal interactive speaker device of claim 5
            Barham discloses wherein the neural net sub-system further includes a memory arbiter configured to provide a direct interface between the graph memory and the plurality of hardware accelerators (para. [0033]-[0036]; para. [0056]).
         Per Claim 8, Tran in view of Barham discloses the personal interactive speaker device of claim 7 
             Barham discloses wherein the memory arbiter is a neural net Direct Memory Access (para. [0056]).
         Per Claim 9, Tran in view of Barham discloses the personal interactive speaker device of claim 5 
            Barham discloses wherein the neural net sub-system further includes a hardware sequencer configured to control which of the plurality of hardware accelerators are operational at any given time (para. [0033]-[0036]).
         Per Claim 17, Tran discloses the method of claim 16               Tran does not explicitly disclose performing operations on the at least one computational flow by a plurality of hardware accelerators of the neural net sub-system
Barham (para. [0002]; para. [0020]-[0021]; para. [0033]-[0036])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Barham with the device of Tran in arriving at “performing operations on the at least one computational flow by a plurality of hardware accelerators of the neural net sub-system” because such combination would have resulted in reducing the overall time required to perform operations of the neural network (Barham, para. [0010])
        Per Claim 18, Tran discloses the method of claim 16 
             Tran does not explicitly disclose controlling by a hardware sequencer which of the plurality of hardware accelerators are operational at any given time
            However, this feature is taught by Barham (para. [0002]; para. [0020]-[0021]; para. [0033]-[0036])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Barham with the device of Tran in arriving at “controlling by a hardware sequencer which of the plurality of hardware accelerators are operational at any given time” because such combination would have resulted in reducing the overall time required to perform operations of the neural network (Barham, para. [0010]).
          Per Claim 19, Tran discloses a neural net sub-system of a personal interactive speaker device, comprising:
                a graph memory within a housing of the personal interactive speaker device and configured to store at least one computational flow (fig. 6, element 36; para. [0050]-neural network within device as providing storage for computational/processing flow of the network as displayed in fig. 6);
             Tran does not explicitly disclose a plurality of hardware accelerators within the housing and configured to perform operations on the at least one computational flow stored in the graph memory or a memory arbiter within the housing and configured to provide a direct interface between the graph memory and the plurality of hardware accelerators
              However, these features are taught by Barham:
               a plurality of hardware accelerators within the housing and configured to perform operations on the at least one computational flow stored in the graph memory (para. [0002]; para. [0020]-[0021]; para. [0033]-[0036]; para. [0076]); and
            a memory arbiter within the housing and configured to provide a direct interface between the graph memory and the plurality of hardware accelerators (para. [0033]-[0036]; para. [0056]).
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Barham with the device of Tran in arriving at “a plurality of hardware accelerators within the housing and configured to perform operations on the at least one computational flow stored in the graph memory or a memory arbiter within the housing and configured to provide a direct interface between the graph memory and the plurality of hardware accelerators” because such 
         Per Claim 20, Tran in view of Barham discloses the sub-system of claim 19 
             Barham discloses a hardware sequencer within the housing and configured to control which of the plurality of hardware accelerators are operational at any given time (para. [0033]-[0036]).

3.         Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Nere et al US PGPUB 2016/0335534 A1 (“Nere”)
        Per Claim 11, Tran discloses the personal interactive speaker device of claim 1
             Tran does not explicitly disclose wherein the listening sub-system includes at least one motion sensor and the input includes a motion measurement
             However, this feature is taught by Nere (para. [0003]; para. [0011]; para.  [0023]; para. [0028]-[0029]; para. [0056]-[0057])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Nere with the device of Tran in arriving at “wherein the listening sub-system includes at least one motion sensor and the input includes a motion measurement” because such combination would have resulted in allowing the device to look for events of interest in initiating an action (Nere, para. [0055]-[0056])
         Per Claim 12, Tran discloses the personal interactive speaker device of claim 1
             Tran does not explicitly disclose wherein the listening sub-system includes at least one environmental sensor and the input includes an environmental measurement
Nere (para. [0003]; para. [0011]; para.  [0023]; para. [0028]-[0029]; para. [0056]-[0057])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Nere with the device of Tran in arriving at “wherein the listening sub-system includes at least one environmental sensor and the input includes an environmental measurement” because such combination would have resulted in allowing the device to look for events of interest in initiating an action as well as providing a high degree of environmental awareness, and interpretation of a user's context, behavior, and posture (Nere, para. [0003]; para. [0011]; para. [0055]-[0056]).
         Per Claim 13, Tran discloses the personal interactive speaker device of claim 1 
             Tran does not explicitly disclose wherein the listening sub-system includes either or both a proximity and a pressure sensor
            However, this feature is taught by Nere (para. [0003]; para. [0011]; para.  [0023]; para. [0028]-[0029]; para. [0056]-[0057])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Nere with the device of Tran in arriving at “wherein the listening sub-system includes either or both a proximity and a pressure sensor” because such combination would have resulted in allowing the device to look for events of interest in initiating an action as well as providing a high degree of environmental awareness, and interpretation of a user's context, behavior, and posture (Nere, para. [0003]; para. [0011]; para. [0055]-[0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.